 

 

UNITED STATES DISTRICT COURT USDC SDNY —
SOUTHERN DISTRICT OF NEW YORK c

 

 

 

 

 

 

 

t
DEBORAH D. PETERSON, Personal !| PLECTRONICALLY FILED
Representative of the Estate of tha IC HR
James C. Knipple (Dec.), et || DATE FILED: i 25M i
al., ,
Plaintiffs, 10 Civ. 4518 (LAP}
-against- ORDER
ISLAMTC REPUBLIC OF IRAN, et
al.,
Defendants

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Dechert LLP’s fees for August, September, and October 2019,
which are set forth in three letters dated December 18, 2019
[dkt. nos. 1053, 1054, and 1055], are approved.

SO ORDERED.
Dated: New York, New York

December 23, 2019
Sueltall Muha

LORETTA A. PRESKA
Senior United States District Judge

 
